DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 03/22/2021 which has been entered. Claims 1, 3, 7, 8, 10, 12, 15, 16, 19 and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 10 and 19 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of MELAMED et al (2010/0161315 A1), and further in view of Dasgupta et al (2016/0219065 A1).
As per Claim 1, Rumpf teaches a method of processing and routing service requests in a contact center, the method comprising: receiving and routing the service requests based on routing rules, wherein each service request is routed to a queue for handling (Figure 1 – Reference 122; Figure 3 – References 302 and 304; Page 4, Paragraph [0038]; Page 5, Paragraph [0042]).
Rumpf also teaches monitoring and tracking, in real-time, handling of the service requests in the contact center to determine service request information (Support Request 308; Page 5, Paragraph [0043]).
Rumpf does not teach determining, based on one or more detected keywords, that the anomalous traffic is related. However, Melamed teaches determining, based on one or more detected keywords, that the anomalous traffic is related (Figure 2 – Reference 280; Page 4, Paragraph [0047]; Page 5, Paragraph [0053]). 
(Note: In paragraph [0047], the correlator described by Melamed identifies a pattern where the words DSL and outage are repeated multiple times in a communications between customers located in Ohio and a service provider. In paragraph [0053], Melamed describes callers in Cleveland, Ohio at or around 10 PM on a Saturday repeatedly mentioning DSL and expressing emotional agitation)
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rumph with the method taught by Melamed to accurately identify, classify and distinguish deviations from historical communication baselines without excessive consumption of call center bandwidth by quarantining questionable communications to a separate queue/call center to be reviewed by a separate team. 
The combination of Rumph and Melamed does not teach processing, with an Artificial Intelligence (AI) Routing Engine, the service request information to separate normal traffic from the anomalous traffic; determining special routing rules for the anomalous traffic; and reevaluating pending service requests based on the special routing rules, wherein reevaluating the pending service requests comprises reevaluating the pending service requests received and/or 
However, Dasgupta teaches processing, with an Artificial Intelligence (AI) Routing Engine, the service request information to separate normal traffic from the anomalous traffic (Learning Machine/DLA/SLA –  Figure 2 – Reference 248; Page 3, Paragraph [0038]; Page 4, Paragraphs [0040], [0047] and [0049]; Page 5; Paragraphs [0055] – [0057]); and determining special routing rules for the anomalous traffic (Page 5, Paragraph [0057] – Page 6, Paragraph [0058]).
Dasgupta also teaches reevaluating pending service requests based on the special routing rules, wherein reevaluating the pending service requests comprises reevaluating the pending service requests received and/or routed during a predetermined time period, and wherein one or more of the pending service requests may be rerouted to a different queue (Page 6, Paragraphs [0058], [0063] – [0065]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rumpf and Melamed with the method as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
As per Claims 2 and 11, Rumpf teaches wherein the special routing rules comprise dynamically creating a new skill group and a queue for the new skill group and placing the service requests associated with the anomalous traffic in the queue for the new skill group (Figure 1 – References 118, 122 and 144; Figure 3 – Reference 312; Page 2, Paragraph [0022]; Page 4, Paragraph [0038]; Page 5, Paragraph [0044]).
118, 122 and 144; Page 2, Paragraph [0022]; Page 4, Paragraph [0038]).
As per Claims 4 and 13, Rumpf teaches wherein the special routing rules comprise modifying a skill group to create a modified skill group and creating a merged queue that includes service requests originally routed to the skill group and the service requests associated with the anomalous traffic (Figure 1 – References 118, 122 and 144; Page 2, Paragraph [0022]; Page 4, Paragraph [0038]). 
(Note: In paragraph [0038], Rumph describes a service queue manager responsible for managing service requests for service/support calls. The service queue manager may create/remove queues, identify an appropriate service queue for each call and insert calls in queues based on service request type/caller characteristic/service queue characteristic)
As per Claims 5 and 14, Rumpf teaches wherein modifying the skill group to create the modified skill group comprises adding agents to the skill group (Figure 1 – Reference 124; Page 2, Paragraph [0022]; Page 4, Paragraph [0039]).
As per Claims 6 and 15, the combination of Rumph, Melamed and Dasgupta teaches reverting the modified skill group back to original parameters after the service requests associated with the anomalous traffic have all been handled as described in Claim 4. (Note: Rumph describes the activation/deactivation of service queues and the addition/removal of agents in response to detected conditions [e.g. exceeding of threshold – anomalous traffic]. Having handled all of the service requests associated with the anomalous traffic, there would not be a need for the queue/skill group so it would be obvious to reverting the modified skill group back to original parameters)

As per Claims 7, 16 and 20, the combination of Rumph, Melamed and Dasgupta teaches wherein the unexpected spike is caused by multiple service requests associated with the detected one or more keywords as described in Claim 1 above (Melamed: Paragraph [0053]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and computer-readable medium taught by Rumpf and Melamed with the method and system as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
As per Claims 8 and 17, the combination of Rumph, Melamed and Dasgupta teaches wherein the unexpected spike is caused by multiple service requests associated with a detected service issue (Rumph: Page 4, Paragraph [0038]; Page 5, Paragraph [0043]), and wherein the service requests associated with the anomalous traffic are processed via digital deflection (Dasgupta: Page 6, Paragraph [0058], [0063] – [0065]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumpf and Melamed with the method and system as taught by Dasgupta to provide a dynamic mechanism that prevents the 
As per Claims 9 and 18, the combination of Rumph, Melamed and Dasgupta teaches wherein the service request information comprises at least one of: a current queue wait time, a skill group, a number of available agents, and/or a priority (Dasgutpa: Page 5, Paragraph [0057]; Page 7, Paragraph [0074]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumpf and Melamed with the method and system as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
As per Claim 10, the combination of Rumph, Melamed and Dasgupta teaches a method to process and route service requests in a contact center as described in Claim 1. Rumph also teaches a processor (Figure 2 – Reference 200; Page 3, Paragraph [0028]). Dasgupta additionally teaches an Artificial Intelligence (AI) Routing Engine (Figure 2 – Reference 248; Page 3, Paragraph [0038] – Page 4, Paragraph [0040]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumpf and Melamed with the method and system as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
As per Claim 19, the combination of Rumph, Melamed and Dasgupta teaches a method and system as described in Claims 1 and 10 above. Rumph also teaches a computer-readable medium device comprising processor-executable instructions (Page 4, Paragraph [0037]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and computer-readable medium taught by Rumpf and Melamed with the method and system as taught by Dasgupta to provide a dynamic mechanism that prevents the spread of potentially malicious behavior during the investigation of anomalous traffic by temporarily quarantining anomalous traffic until a categorization of the anomalous traffic is performed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Di Pietro et al (2016/0028762 A1), Alperovitch et al (2008/0175266 A1), McDougal et al (2013/0081142 A1), ORMAZABAL et al (2008/0127349 A1), Haynold (2018/0191624 A1), Ben-Yair et al (8,577,018 B1), Yun et al (2019/0354815 A1), Vihtari et al (2016/0142324 A1), Mehta (10,277,627 B1), Subbarayan et al (2018/0115523 A1) and Machlica et al (2018/0167404 A1). Each of these describe systems and methods of alleviating overflow conditions within a call center.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652